                   Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 1 of 16 Page ID #:1

                                                                                               ~- ~L~i

        i~               John Brosnan
                         3680 Wilshire Boulevard                                                    ~~ 3;(~~
                      I STE PO4 -1313                                                   ~~~~ ~~ ~ 3 '
i ~                   ', Los Angeles,CA 90010                                                            -    ~;
                      (31U)909-7580                                                                     ~ .~`~~.
         R                                                                                           ~._.
         ~1
~
~

    t
             I~ •
c~ ~ ~

                                                       UNITED STATES DISTRICT COURT

               9                                     CENTRAL DISTKICT OF CALIFORNIA

              l0

              11
                      John Brosnan,
                                                                           ~~~~19 — 70 ~ 7~ n~w~ ~
                      plaintiff,                                           COMPLAINT
              12
                      v.
              13
                      MEllMEN ENTERPRISES INC.,ADAM
              14      BIERNIAN,ANDREW MODLIN,BEN COOK,
                      MICHAEL KRAMER,CHRIS GANNON,
              15      DAVID DANCER,DAVID CHIOVETTI,ADA
                      LEE,DAN EDWARDS,MARY PERDEW,
                      PLANET 13,LARRY SCHEFFLER,DENNIS
                      LOGAN,OUTFRONT MEDIA INC.,JEREMY
              17      J. MALE,MATTHEW SIEGEL,CLNE
                      PUNTER,RICHARD SAUER,JODI SENESE,
              18      IGNITE CANNABIS COMPANY,DAN

              19
                      BILLERIAN,KILROY REALTY
                      CORPORATION,JOHN KILROY,JEFFREY
                                                                                               CEi1~ED
                      C. HAWKEN,HERB,HIGH TIMES,MERRY                                      0       l` ~~
              20      JANE,NATIVE ROOTS,JOHN DOE
                      LANDLORDS,
              21       AND DOES I - 99.

              ~2 Defendants.

              23

              24 ',

              ~5           1.      Plaintiff brings this Complaint for damages,injunctive relief, and any other available

              26      legal or equitable remedies, due to the illebal actions and unfair competition of Defendants.

              27           ?.      Defendants engage in the illegal advertisement, of marijuana.
              ?g           3.      Plaintiff does not engage in the illegal advertisement, of marijuana.
                                                                          i
                                                                    COMPLAINT'
      Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 2 of 16 Page ID #:2




  1          4.      Defendants in conspiracy with each other engage in the illegal advertising of marijuana in

        ~ ~ violation of 21 U.S.C. § 843.

  3          5.      Defendants activities involve the illegal advertising and sale of controlled substances

 4 (cannabis AKA marihuana or marijuana) which are express violations of existing federal la~v. By

 5       engaging in such activities Defendants gain an unfair economic advantage over Plaintiff's la«~ful

 6       activities which do not include the illegal advertising and sale of controlled substances.

  7          6.      Attorney General Jeff Sessions, took action on January 4,2018,after Califonlia

 8       dispensaries started sellinb recreational marijuana. Sessions ripped up the nascent protections

 9       provided to the industry by the Obama administration. He rescinded the so-called Cole memo of

10 2U 13, the guidance from then-Deputy AG James Cole to federal prosecutors suggesting ahands-off

11       approach to the state-legal industry.

12           7.      There exists ~ finite amount of money available to the retail sector. According to Statista,

1 3 (shops://www.statista.com/statistics/748063/us-recreational-use-cannabis-sales/) marijuana sales

14 from the year 2018 from marijuana outlets like those operated by Defendants, accounted for more

15       than 10 Billion dollars in revenue. Every dollar illegally obtained by Defendants hai7ns lawfully

16       operating businesses.

17           8.      Defendants knowingly and intentionally violate federal law and reap massive amounts of

18       monies by being drug dealers or aiding and abetting said drug dealers.

19           9.      Federal and state courts have sent tens of thousands of individuals to prison for crimes

20       much less noteworthy than those of Defendants who are selling millions of dollars of marijuana in an

21       open and notorious manner.

22 '~

23           10.     John Brosnan ("Plaintiff'), operates an advertising business.

24           11.     Outfront Media Inc.("Outfront") is an advertising company that advertises marijuana.

25           12.     MedMen Enterprises Inc.(1VIedMen") is a business that advertises and sells marijuana.

26           13.     Adam Bierman ("Bierman") operates MedMen.

27           14.     Andrew Modlin ("Modlin") operates MedMen.

28           15.     Ben Cook ("Cook")is the Chief Operating Officer of MedMen.

                                                      COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 3 of 16 Page ID #:3




 1        16.    Michael Kramer("Kramer") is Chief Financial Officer of MedMen.

 2       ]7.     Chris Gannon ("Gannon")is Chief Strategy Officer of MedMen.

 3        18.    David Dancer ("Dancer") is Chief Marketing Officer of MedMen.

 4        19.    David Chiovetti ("Chiovetti") is Senior Vice President of retail operations of MedMen.

 5       20.     Ada Lee ("Lee") is Executive Vice President ofi MedMen.

 6       21.     Dan Edwards (="Edwards") Senior Vice President of legal affairs of MedMen.

 7       22.     Mary Perdew ("Perdew") provides advertising support to marijuana related businesses.

 8       23.     Chris Visco ("Viscd') owns and operates Ten-aVida Holistic Centers.

 9       24.     Planet 13 ("Planet 13") operates a marijuana dispensary in Las Vegas, Nevada.

l0       25.     Larry Scheffler ("Scheffler") operates Planet 13.

11       26.     Dennis Loan ("Loban") operates Planet 13.

12       27.     Jeremy J. Male ("Male") is the CEO of Outfront.

13       28.     Matthew Siegel ("Siegel") is the Vice President and CFO of Outfront.

14       29.     Clive Punter (`'Punter") is the Executive Vice President of Outfront.

15       30.     Richard Sauer ("Sauer") is Executive Vice President and General Counsel of Outfront.

16       31.     Jodi Senese ("Senese") is Executive Vice President of Outfront.

17       32.     Ignite Cannabis Company ("Ignite") is a company that sells marijuana.

18       33.     Dan Bilzerian (`Bilzarian") is the founder and chairman of Ignite.

19       3~.     Kilroy Realty Corporation ("KRC")is a California corporation.

20       35.     John Kilroy ("Kilroy") is the Chairman of the Board of Kilroy.

21       36.     Jeffrey C. Hawken ("Hawken°') is the Executive Vice President of Kilroy.

?2       37.     Herb ("Herb") provides advertising space to marijuana vendors.

23       38.     Hightin~es Holding Corp.("HTC")is a Delaware Corporation that provides advertising

24    space to marijuana vendors.

?5       39.     Merry Jane (`'Maerry Jane") provides advertising space to marijuana vendors.

26       40.     Native Roots("NR")is a marijuana vendor located in Denver Colorado.

27       41.     John Doe Landlords ("Landlords") Plaintiff does not currently know the names of the

?g    various landlords from whom Defendants rent premises, accordingly, Plaintiff shall collectively refer
                                                       3
                                                  COMPLAINT                                                   ~i
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 4 of 16 Page ID #:4




 1     to John Doe Landlords as Landlords.

 L        42.     Plaintiff is informed and believes, and thereon alleges, that each of the Defendants

 3 ', were, and at all relevant times mentioned herein, the agent,employee, partner and/or representative

 4     of one or more of the remaining Defendants and vas acting within the course and scope of such

 5    relationship. Plaintiff is further informed and thereon believes that each ofi the Defendants herein

 6     gave consent,ratified and ar authorized the acts alleged herein to each of the other respective

 7    Defendants,

 8        43.     The true names and capacities of Defiendants named herein as Does 1 through 99,

 9    inclusive, whether individual, corparate, associate or otherwise are unknown to Plaintiff, who

10    therefore sues said Defendants by fictitious names. Plaintiff will amend this Complaint to show such

11    true names and capacities of Does 1 through 99,inclusive, when they have been determined.

12

13        44.     This Court has federal question jurisdiction under Title 28 because this case arises nut of

14     mulriple violations of federal law.

15

16        45.     Plaintiff engages in legal advertising.

17        46.     Defendants engage in illegal advertising.

18        47.     Defendants in conspiracy violate 21 U.S.C. § 843, an engage in illegal advertising.

19                                    DEFENDANTS SELL MARIJUANA

20        48.     Defendants advertise and sell illegal products, more specifically, marijuana.

21        49.     Marihuana with an "h" is primarily sourced from the original spelling of the word,

22    which first appears in US law in the 1Vlarihuana Tax Act of 1937. drafted by the infamous Harry

23    Anslinger, head of the Bureau of Narcotics under FDR.Its origins are in ,Mexican-Spanish, and

24    the later modern spelling using a "j" was an uniquely American one. Canada spells it with an "h" as

25    well, as does the federal government on occasion.. Both "j" and "h" spellings are equally accurate,

26    interchangeable and acceptable, as well as "cannabis" which is equally acceptable. 21 U.S. Code

27    812 -Schedules of controlled Substances uses the spelling "marijuana",however either is acceptable ~,
?g    and known to refer to marijuana which is an illebal schedule 1 drug to possess, sell or advertise.
                                                            4
                                                    COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 5 of 16 Page ID #:5




 1          50.     Pursuant to 21 U.S.C. § 812, marijuana is an illicit drug that is regulated and controlled

 2      pursuant to Schedule 1 of said statute.

 3         51.      It is illegal to possess marijuana.

 4         52.      Defendants possess marijuana.

 5         53.      It is illegal to sell marijuana.

 6         54.      Defendants sell marijuana.

 7         55.      Defendants are aware of 21 U.S.C. § 812.

 8          5_ 6.   Defendants knowingly violate 21 U.S.C. § 812.

 9         57.      Defendants intentionally violate 21 U.5.C. ~ 812.

10 ~'      S8.      Defendants in conspiracy violate 21 U.S.C. 812.

11         59.      Pursuant to 21 U.S.C. § 843,it is illegal to advertise marijuana.

1?         60.      Defendants knowingly entered into a clear and tacit agreement to distribute marijuana to

13      members of the public.

14         61.      Defendants intentionally and with aforethought conspired to commit the crime of illegal

15      distribution of marijuana to the public.

16         62.      Defendants,for years, have engaged in an ongoing criminal conspiracy to advertse and

17      distribute illegal Schedule 1 narcotics, namely, marijuana.

18                           DEFENDANTS ADVERTISE MARITUANA FOR SALE

19         63.      Pursuant to 21 U.S.C. § 843(c), it is illegal to advertise the sale of marijuana.

20         64.      21 U.S. Code § 843(c) states:

21             (c) Advertisement
               (1) It shall be unlawful for any person to place in any newspaper, magazine, handbill,
~2              or other publications, any written advertisement knowing that it has the. purpose of
                seeking or offering illegally to receive, buy, or distribute a Schedule [1] I controlled
23              substance. As used in this section the term "advertisement" includes, in addition to
                its ordinary meaning, such advertisements as those for a catalog of Schedule [1] I
24              controlled substances and any similar written advertisement that has the purpose of
                seeking o~- offering illegally to receive, buy, ar distribute a Schedule [1] I controlled
25              substance. The term `'advertisement" does not include material which merely
                advocates the use of a similar material, which advocates a position or practice, and
26              does not attempt to propose ar facilitate an actual transaction in a Schedule [1]I
                controlled substance.
27              ~2)
               (A)It shall be unlawful for any person to knowingly or intentionally use the Internet,
~g             or cause the Internet to be used,to advertise the sale of, or to offer to sell, distribute,
                                                            5
                                                       COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 6 of 16 Page ID #:6




 1           or dispense, a controlled substance where such sale, distribution, or dispensing is not
             authorized by this :subchapter or by the Controlled Substances Import and Export Act
 2          [21 U.S.C. 951 et seq.].
            (B)Examples of activities that violate subparagraph(A)include, but are not
 3          limited to, knowingly or intentionally causing the placement on the Internet of
             an advertisement that refers to or directs prospective buyers to Internet sellers of
 4           controlled substances who are. not registered with a modification under section 823(fj
            of this title.
 5

 6       65.     Defendants are aware of 21 U.S.C. § 843.

 7       66.     Defendants knowingly violate 21 U.S.C. § 843.

 8       67.     Defendants intentionally violate 21 U.S.C. § 843.

 9       68.     Defendants knowingly violate 21 U.S.C. § 843,in depraved indifference to the public.

10        C9.    Defendants, in conspiracy, knowingly violate 21 U.S.C. § 843

11                        LANDLORDS KNOWINGLY RENT PROPERTIES TO

LL                            DEFENDANTS IN VIOLATION OF 21 U.S.C.856

]3       70.     Pursuant to 21 U.S. Code § 856 entitled "Maintaining drug-involved premises" it is

14    illegal to knowingly rent premises for the purpose of distribution of marijuana.

15       71.     Landlords, knowing that commercial space for marijuana related businesses is not as

16    readily available as non marijuana related business commercial space,charge a higher rental price to

17    marijuana related businesses and knowingly allow the marijuana related business to post advertising

18    on the rented premises in violation of federal law.

19       72.     21 U.S.C. § 856 states in relevant part:

20
            (a) Unlawful acts: Except as authorized by this subchapter, it shall be unlawful to —
21          (1) knowingly open,lease, rent, use, or maintain any place, whether permanently or
            temporarily,for the purpose of manufacturing, distributing, or using any controlled
22          substance;(2) manage or control any place, whether permanently or temporarily,
            either as an owner,lessee, agent,employee, occupant, or mortbagee, and knowingly
23           and intentionally rent, lease, profit from, or make available for use, with or without
            compensation, the place for the purpose of unlawfully manufacturing, storing,
24          distributing, or using a controlled substance.

?5       73.     Landlords are aware that Defendants are openly selling marijuana from the properties that'~~

26    Landlords provide to Defendants.

27       74.     Landlords allow Defendants to post advertising related to the sale of marijuana on the

?g    leased properties to marijuana businesses.
                                                        6
                                                   COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 7 of 16 Page ID #:7




 [1       75.     Landlords are aiding and abetting of the advertising and sale of marijuana by Defendants.

          76.     Landlords knew or should have known that Defendants were intending to advertise and

 3     distribute marijuana to the general public throubh properties rented to Defendants.

 4        77.     Landlords willfully participated in the unlawful plan to advertise and distribute marijuana

 5     to the public by agreeing to advance the purpose of the conspiracy by providing the property in

 6     which the conspiracy was carried out.

 7        78.     Landlords are aware that the advertisement and sale of marijuana is illegal.

          79.     Landlords rent the properties to Defendants at a rate higher than what Landlords normally

       make on the same or equivalent property.

l0        80.     Landlords are knowingly profiting from. the sale of marijuana.

11        81.     Defendants, and each of them, have satisfied the elements of the crime of possession with

12    intent to distribute and conspiracy to distribute,(see Model Jury Instructions for 9th Circuit numbers

13 9:15 and 9.19)

14        82.     Defendant's sale of marijuana t~ the general public is a direct, notorious and repugnant

15     violation of 21 U.S.C. § 841.

16        83.     Defendants know and are fully aware that they are violating federal law by selling

17    marijuana to the general public.

18        84.     Defendants can stop violating the law but refuse to.

19                         CODE OF CONDUCT FOR UNITED STATES JUDGES.

20        85.     The Code of Judicial Conduct for United States Judges does not impose an express

21    obligation nn Judges to refer criminal activity that comes to the Court's attention. However,the

22    Florida Committee on Standards of Conduct Governing Judges noted that the federal "misprision

23    ofi felony statute" required, by its text, that any individual, aware of a felony under federal la~~, 'vas

24    required to make it "known" ro a judge or other civil authority or face a fine or imprisonment. The

35    unimpeachable quality of the information being presented by this complaint about the criminal.

26 ~' conduct of Defendants herein, including the open, notorious and repugnant public sale of federally

27    controlled substances wittlout a license or authorization, weighs strongly in favor of making a

?g    criminal referral. ofi the crimes presented hereby to the Court's attention, One judicial. officer, Hon.

                                                     COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 8 of 16 Page ID #:8




       Richard A. Dollinger,(acting Supreme Court Justice, 2009,Rochester. New York) addressed the

       question of when a federal judge should make a criminal referral for disclosed criminal conduct of a

       party rather succinctly by stating:

 4              A judge should consider,for example,the severity and recentness of the matter.
                Surely, a judge has nn duty to report each and every witness ~~~ho has admitted to
 5              having once smoked marijuana. On the other hand, a judge is under an obvious
                imperative to notify the police of a witness who,in court admitCed committing
 G'i            recent, unsolved serial murders. Between these two extremes lies the twilight zone
                of discretion. It is the nature of discretion that it can be abused both by action and.
 7              inaction.

 8                                            COLE MEMORANDUM

 9        86.       The United States Department of Justice Reversed the ``Cole Memorandum" Policy on

10     Marijuana Enforcement on January 4,2018.

11        87.       Pursuant to a memorandum signed by Attorney General Jeff Sessions, dated January 4,

12 20]8,the Department of Justice has returned to the "rule of law' and normalized the enforcement

l3     policy against marijuana violations that was in place prior to the institution of different "nationwide

14     guidance" on marijuana enforcement. This change in Executive Branch policy must be considered

15     as ail indicator to the Judiciary of the merits of this complaint.

16                                                  WIRE FRAUD

17        88.       Pursuant to 18 U.S. Code § 1343,entitled Wire Fraud, it is illegal to engage in financial

18     transactions related to marijuana, 18 U.S.C. l 343 states:

19              Whoever, having devised or intending to devise any scheme or artifice to defraud,
                or for obtaining money or property by means of false ar fraudulent pretenses,
20              representations, or promises,transmits or causes to be transmitted by means of wire,
                radio, ar television communication in interstate or foreign commerce., any writings,
21              signs, signals, pictures, or sounds for the purpose of executing such scheme or
                artifice., shall be fined under this title or imprisoned not more than ?0 years, or both.
22              If the violation occurs in relation to, or involving any benefit authorized, transported,
                transmitted,transferred, disbursed, or paid in connection ~~~ith, a presidentially
23              declared major disaster or emergency (as those terms are defined in section 1.02 of the
                Robert T. Stafford Disaster Relief and Emergency Assistance Act(42 U.S.C. 5122)),
24              or affects a financial institution, such person shall be fined not more than $1,000,000
                or imprisoned not more than 30 years, or both.
25

26        89.       All Defendants obtained money via the sale of marijuana by causing money to be

27     transmitted by means of wire.

?g        90.       Marijuana is classified as a Schedule 1 drug under the Controlled Substances Act(CSA).

                                                      COMPLAINT
     Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 9 of 16 Page ID #:9




  1    Schedule 1 is the most severe category in the CSA. Because of marijuana's treatment under the

 2     CSA,any financial institution servicing an MRB can be accused of facilitating money laundering

 3 ~ ~ under the terms of the 1986 Money Laundering Control Act(MEGA). Even prior to the MLCA,

 4     the federal government relied on the help of financial institutions to fight against money laundering

 5     through the Bank Secrecy Act(BSA)of 1970. The BSA requires banks to "monitor their customer°s

 6     Lsic] transactions, file reports of cash transactions exceeding $10,000, and report certain suspicious

 7     lctivities that might indicate money laundering, tax evasion, or other criminal activities, such as

 8     financial transactions associated with illegal drug activity." The BSA applies to all banks in the

 9     United States, be they chartered under state or federallaw, and it even applies to non-banks who

10     engage in bank-like activity. The Treasury Department's Financial. Crimes Enforcement Network

11 (FinCEN)is responsible for enforcing the BSA. They have the authority to initiate civil enforcement

12     actions against banks for violations of the BSA. Additionally, the Department of Justice(DOJ) may

]3     bring "criminal actions against banks and responsible individuals fior willful. violations of the BSA,

14     seeking criminal fines,imprisonment,ar both." Some of the well-known requirements of the BSA

15     include currency transaction reports(CTRs)and suspicious activity reports (SARs). A bank must

16     file a CTR with FnCEN for any cash transaction of $10,000 or greater, and a SAR must be filed by a

17     bank whenever a transaction of $5,000 or more is suspected to be: Derived from illegal activities or

18     is intended to support illegal activities; designed to evade any requirement of the BSA; or conducted

19 for no business or lawful purpose.

20        91.     Defendants received illegal. drug money from the sale of marijuana.

21        92.     Defendants thereafter deposited said drug money into Federally chartered bank accounts.

22        93.     Defendants thereafter used said drug money to make payments to credit card companies.

23        94.     Defendants thereafter used said drug money to wrixe checks.

24        95.     Defendants thereafter used said drug money to pay bills to third parties.

?5        96.     Defendants conduct as alleged herein satisfies the legal elements of wire fraud pursuant

26 ~ to 18 USC § ]343.

27 I      97.     Defendants used the money from illegal drug sales to purchase advertising.

?g        98.     All Defendants have therefore committed wire fraud in the course and conduct of their
                                                          9
                                                    COMPLAINT
 Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 10 of 16 Page ID #:10




 1 ', involvement in the sale, advertising or renting of premises for the purpose of the advertisement and

     ' sale of marijuana.

 3                                                  KILROY

 4       99.     Kilroy is a publically traded company.

 5       1 U0.   It is a violation of the Securities Exchange Cominision rules and regulations for a

 6   publically traded company to be involved in violations of federal law.

 7       101.    Kilroy provides advertises marijuana in direct violation of federal law.

 8                                       FIRST CAUSE OF ACTION

 9                                     UNFAIR BUSINESS PRACTICES

10                (VIOLATION OF 15 U.S.C.§ 45 AND CALIFORNIA BUSINESS AND

11                                     PROFESSIONS CODE §17200)

12                                           ALL DEFENDANTS

13       102..   Plaintiff hereby incorporate by reference all paragraphs stated above.

14       103.    Defendants' actions are in violation of 15 U.S.C. § 45.

15       104.    Violation of 15 U.S.C. § 45 by Defendants is unfair to Plaintiff because it gives to

16   Defendants an unfair economic advantage.

17       105.    California Business and Professions Code §17200 prohibits unfair competition in the

18   form of any unlawful, unfair. or fraudulent act or practice.

19       106.    California's Unfair Competition Law prohibits "any unlawful, unfair or fraudulent

20   business act or practice and unfair, deceptive, untrue or misleading advertising." Cal. Bus. &Prof.

21 i Code § 17200. "[I]t establishes three varieties of unfair competition —acts or practices which are

22   unlawful, or unfair, or fraudulent." Cel-Tech Commc'ns,Inc. v. L.A. Cellular Tel. Co.,20 Cal. 4th

23   163, 180(1999)(internal quotation marks omitted).

24       107_    In prohibiting "any unlawful" business practice,the UCL "borrows violations of other

?5   laws and treats them as unlawful practices that the unfair• competition law makes independently

26   actionable." Id.(internal quotation marks omitted); see also Davis v. HSBC Bank Nev., N.A.,691

27 F.3d 1152, ll68 (9th Cu. 2012). The business owners premise their "unlawful" UCL claim on Yelp's

?g   allegedly extortionate conduct.
                                                       io
                                                  COMPLAINT
 Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 11 of 16 Page ID #:11




  1         108.     California Business and Professions Code §17204 allows "any person who has suffered

 2 , injury in fact and his lost money or property" to prosecute a civil action for violation of the Unfair

 3      Competition Law.

 4          109.     All Defendants in an open and notorious manner have carried out their conspiracy to

 5      violate federal laws.

 6          1 l 0.   All Defendants in an open and notorious manner have carried out their conspiracy which

 7      has harmed Plaintiff.

 8          1 1 l.   All Defendants with a depraved indifference to the hai7n they are causing the public have

 9      elected to violate federal law.

10          1 12.    Because Plaintifif and Defendants are both in the retail. business sector they both compete

11      against one another for sales in the local economy of discretionary dollars.

12          113.     Plaintiff does not engage in the retail sale of marijuana because to do so would be a

l3      violation of federal law.

14          114.     Defendants voluntarily and knowingly engage in the illegal sale of marijuana.

15 '.       115.     John Doe Landlord 1-12 aid and abet the other Defendants in the illegal sale of marijuana

16 ~i by knowinbly providing a commercial location for the other Defendants.

17          116.     When Defendants sell marijuana to the public, Defendants remove discretionary dollars

18      from the local economy that otherwise would be available for Plaintiff.

19          117.     Defendant's illegal sale of marijuana provides Defendants with an unfair economic

20      advantage over Plaintiff and said illegal activity constitutes an unfair and fraudulent practice within

21      the meaning of California Business and Professions Code §172.00 et seq., and 15 U.S.C. § 1125.

22          118.     As a result of the illegal acts of Defendants,Defendants have reaped, and continue to

23      reap, illegal and unfair profits at the expense of Plaintiff.

24          119.     Defendant's should be enjoined from their illegal activity.

?5          120.     Plaintiff prays for an order permanently enjoining Defendants from the illegal sale of

26      marijuana to the public.

27          121.     Plaintiff prays for an award of damages against Defendants.

?g          1.22.    Plaintiff prays for judgment against Defendants, as more fully set forth below.
                                                             ~~
                                                       COMPLAINT
 Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 12 of 16 Page ID #:12




 1 I                                      SECOND CAUSE OF ACTION

                                               CIVIL CONSPIRACY

 3                                              ALL DEFENDANTS

 4         1.23.   Plaintiff hereby incorporates by reference all paragraphs stated above.

 5         1 24.   Defendants, and each. of them, knowingly and willfully conspired and agreed among

 6     themselves to engage in the illegal and commercially unfair business practice of selling marijuana to

 7     the public via a commercial venue.

 x         1.25.   Defendants conspired to advertise the sale of marijuana.

 9         126.    Defendants know the advertising of marijuana is illegal.

10         127.    Defendants knowingly violate federal law when advertising marijuana.

11         128.    Defendants, and each of them,conspired to violate the duly enacted Federal laws

IL     prohibitinb the commercial sale of marijuana.

l3         129.    All Defendants in an open and notorious manner have can-ied nut their conspiracy to

14     violate federal laws.

15         130.    All Defendants in an open and notorious manner have carried out their conspiracy ~~vhich

16     has harmed Plaintiff.

17         131.    Tort law and criminal law treat conspiracy in a fundamentally different manner. The

18     object contemplated by a criminal conspiracy is a crime, and that ofi a civil conspiracy is a tort.

19 In criminal law,the act of conspiring is a crime unto itself, regardless of whether the object of the

20 conspiracy is actually effectuated. California Penal Code § 182 includes no requirement of carrying

21     out such object crime. In contrast, under tort law, conspiracy is only actionable when its object is

~2 effectuated —and damages the plaintiff. Absent commission of the underlying tort, civil conspiracy

23     is not a cause of action.

24         132.    The California Supreme Court stated in Applied Equipment Corp. v. Litton Saudi Arabia
~5     Ltd.(1994)7 Ca14th 503 at 510-S11 [28 Cal.Rptr.2d 475]:
~~
           133.    Standing alone, a conspiracy does no harm and engenders nn tort liability. It must be

27     activated by the commission of an actual tort. "`A civil conspiracy, however atrocious, does not
?g     per se give rise to a cause of action unless a civil wrong has been committed resulting in damage.'
                                                          12
                                                     COIviPLAINT
 Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 13 of 16 Page ID #:13




  1    ... We have summarized the elements and significance of a civil conspiracy: "`The elements of an

 2     action for civil conspiracy are the formation and operation of the conspiracy and damage resulting to

 3     plaintiff from an aet or acts done in furtherance of the common design...'"

 4         134.    The Supreme Court established that civil conspiracy can be a cause of action when the

 5     underlying tort takes place and damages a plaintiff.

 6         135.    Plaintiff has plead the elements of civil conspiracy in preparing this Complaint and relied

 7     upon Applied Equipment Carp. v. Litton Saudi Arabia Ltd., supra, as their authority for its elements,

 8     which are two:(a)`'the formation and operation of the conspiracy," and (b)'`damage resulting to

 9     plaintiff from an act or acts done in furtherance of the common design."

l0         1 36.   Plaintiff prays for judgment against Defendants as set forth more fully below.

                                            THIRD CAUSE OF ACTION

LL                                            UNJUST ENRICHMENT

13                                              ALL DEFENDANTS

14         137.    Plaintiff hereby incorporates by reference all paragraphs stated above.

15         138.    Defendants obtain illegal profits by advertsing marijuana.

16         139.    Plaintiff is harmed by Defendants' advertisinb of marijuana.

17         140.    Defendants can stop advertising marijuana at any time but choose not to do so.

1$        ]4l .    Plaintiff prays for judgment against Defendants as more fully set forth below.

19                                        FOURTH CAUSE OF ACTION

20                                              PERSONAL INJURY

21                                              ALL DEFENDANTS

22         142.    Plaintiff hereby incorporates by reference all paragraphs stated above.

23         143.    Plaintiff is injured by the illegal acts of Defendants.

24         144.    Plaintiff prays for judgment abainst Defendants as more fully set forth below.

25 '                                     COSTS AND ATTORNEY FEES

26         145.    Pursuant to ~2 U.S.C. § 1988,Plaintiff seeks an award of their costs, including reasonable

27     attorneys' fees, incurred in the litigation of this case. Moreover,Plaintiff requests an award of
~g     reasonable expenses including associated security and protection services due to the obvious fact that
                                                           13
                                                     CO1viPLAINT
 Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 14 of 16 Page ID #:14




 1   Defendants are engaged in the sale of dangerous drugs and thereby are associated with a community

 2   that are often intoxicated with dangerous drugs and prone to engage in violence and other malicious

 3   conduct such that Plaintiff's reasonably require security services.

 4

 5                 WHEREFORE.PlaintifF prays judgment against the defendants and each of them as

 6   follows according to proof.

 7   1. Declaration from the Court that Defendants have violated 21 U.S.C. § 843;

 8   2. Pern~anently enjoin. Defendants from violating 21 U.S.C. § 843;

 9 3. Declaration from the Court that Defendants have violated California Business and Professions

]0      Code §17200 et seq.;

11   4. Permanently enjoin Defendants from violating California Business and Professions Code §17200

12      et seq.;

13   S. Permanently enjoin Defendants from engaging in the sale of marijuana;

14 6. Permanently enjoin Defendants from the advertising of marijuana;

15   7. Permanently enjoin Defendants from providing advertsing avenues for the advertisement of

16      marijuana;

17   8. Wage loss damages;

18   9. Loss of earning capacity;

19   lU. General damages;

20   l].Actual damages;

21   12. Punitive damages;

22   13. Security related costs;

23   14. Disgorgement of all profits obtained by Defendants through the advertisement and sale of

24      marijuana;

?5   15. For such other and further relief as this Court deems just and proper.

26   DATED: June 28,2019

27                                                John Brosnan
~g
                                                       i~
                                                  COMPLAINT
                                                                                  ,V   ..._.            .....           _...                                                . .........   ._....               ._...          .~~.,_..r
Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 15 of 16 Page ID #:15




                                                                                                                                                                                                    e~icor~a.rvi:~ iw
                                                                                                        °e       ~,~a    y ,n w e~~~ai~e e~v~. i. ~ i i i o ai   io     i si ~. e sne~~o~ti..a;e~~°i
                                                                                        `      ~,
                                                                                                                         ~                                                                                     _
                                                                                                                                                                                                                   ~~        __
                                                                                               ~ ga
                                                                                                             I
                                                                                                                               s
                                                                                                                               o
                                                                                                                               a
                                                                                                                                                                                                                   J
                                                                                                    o        ~    ~
                                                                                                                                                                                                                         U
                                                                                                    a            ~~
                                                                                            ~ ~'—~
                                                                                            ~'I ~~e
                                                                                                                                                                                      Q~
                                                                                                                                                                                      ~
                                                                                                                                                                                      y, ~
                                                                                                                                                                                                      a                 ~o
                                                                                          I
                                                                                                    o ,
                                                                                                    Q
                                                                                                                                               ac J                                      O        t           ~o
                                                                                                                                                                                                              ~~
                                                                                                                                                                           z aa              k E"~
                                                                                                                                                                                                              ~~
                                                                                                                                                                                                              ~~
                                                                                                    F
                                                                                                                                                                               ~~~~~~
                                                                                                                                                                                                              ~o
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                        o
                                                                                                                                                                                 8g
                                                                                                    a ; ~~ 1
                                                                                                    a    i
                                                                                                                                                                            v `~~     E "0 3              $              a
                                                                                                                               i,,~~.a~.,~oo.~sm.a.,         ,~-~o~.~m...a,~e.o~ea,e,e.~e ,a„~.
Case 2:19-cv-07037-MWF-MAA Document 1 Filed 08/13/19 Page 16 of 16 Page ID #:16



                                                                                                                                    TRACKED'
                                     UNITED ST/~TES
                     ~              POSTdL SERVICE
                                                                                                                                      * ~~
                                                                                                                                    INSURED'
                                                                                                                                    ~ ~




                     PRIORITY°
                                                                                                                              FLAT RATE ENVELOPE
                       MAIL                                                                                                   ONE RATE +ANY WEIGHT'




                     VIII IIIIIIIIIINIIIIII1IIII
                                                                                                                              VISIT US AT USPS.COM°
                                                     ooizoz:eeiz                                                              ORDER FREE SUPPLIES ONLINE



                 ~
                 ,        ~~a,~..   Fo.00m.,~~~,n~am~~,,~~em,.~m~m,..~9n~~„o~s,.Fo.~~~em.~o~,~,~~   ,.~n   m~m,.e~9~~,.~e,.
